On Motion for Rehearing.

Denison, J.,
(Specially concurring.)
I concur in the reversal because I do not think the motion for judgment on the pleadings should have been granted. Plaintiff should have demurred .
Rohrer v. Ross, 53 Colo. 328, 331, 125 Pac. 489, Ann. Cas. 1914B 315; Richmond v. Stewart, 53 Colo. 205, 209, 124 Pac. 740; Harris v. Harris, 9 Colo. App. 211, 216, 47 Pac. 841; Miller v. Houston, 27 Colo. App. 89, 146 Pac. 786.
I am at present inclined to think the chattel mortgage in question was sufficient as between the original parties and as against one with actual notice. I reserve my opinion, however, as to whether there was actual notice to put Best & Company on inquiry, and as to the legal effect thereof.